13-2497
         Wiltshire v. Williams


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3       21st day of August, two thousand fourteen.
 4
 5       PRESENT:
 6                   JOHN M. WALKER, JR.,
 7                   DENNIS JACOBS,
 8                         Circuit Judges.*
 9       ______________________________________
10
11       James V. Wiltshire,
12
13                                Plaintiff-Appellant,
14
15                          v.                                               13-2497 (L); 13-3660 (Con)
16
17       Keagan Marie Williams, ADA New York County,
18       et al.,
19
20                                Defendants-Appellees.
21
22       _____________________________________
23
24
25       FOR PLAINTIFF-APPELLANT:                        James V. Wiltshire, pro se, New York, NY
26

                       *
                      The Honorable Richard C. Wesley, originally a member of this panel, did not
             participate in the consideration of this appeal. The two remaining members of the panel, who
             are in agreement, have determined the matter. See 28 U.S.C. § 46(d); 2d Cir. I.O.P. E;
             United States v. Desimone, 140 F.3d 457 (2d Cir. 1998).
 1   FOR DEFENDANTS-APPELLEES:                        Sarah Hardin Hines, New York County District
 2                                                    Attorney’s Office; Larry Sonnenshein, Assistant
 3                                                    Corporation Counsel; Susan P. Greenberg, Senior
 4                                                    Counsel, New York City Law Department, New
 5                                                    York, NY
 6
 7          Appeal from an order of the United States District Court for the Southern District of New

 8   York (Sweet, J.).

 9          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

10   DECREED that the order of the district court is AFFIRMED.

11          Appellant James V. Wiltshire, pro se, appeals from the district court’s order denying his

12   Federal Rule of Civil Procedure 60(b) motion to reconsider its dismissal of Wiltshire’s 42 U.S.C.

13   § 1983 claims.1 We assume the parties’ familiarity with the underlying facts, the procedural

14   history of the case, and the issues on appeal.

15          A district court’s denial of a Rule 60(b) motion is reviewed for abuse of discretion. See

16   Motorola Credit Corp. v. Uzan, 561 F.3d 123, 126 (2d Cir. 2009). A district court abuses

17   discretion if it bases its ruling on an erroneous view of the law or clearly erroneous findings of

18   fact, or if its decision “cannot be located within the range of permissible decisions.” Lynch v.

19   City of New York, 589 F.3d 94, 99 (2d Cir. 2009) (citation omitted). Rule 60(b) is “a mechanism

20   for extraordinary judicial relief invoked only if the moving party demonstrates exceptional

21   circumstances.” Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008) (internal

22   quotation marks omitted).

23           Wiltshire’s arguments that the district court abused discretion in denying his Rule 60(b)

24   motion are unavailing. First, as the district court determined, the dismissal of his criminal case


                1
                    Wiltshire’s consolidated appeal, docketed as 13-3660, has been dismissed.

                                                        2
 1   (on speedy trial grounds) did not preclude a finding in his civil case that probable cause existed.

 2   See Jenkins v. City of New York, 478 F.3d 76, 85-86 (2d Cir. 2007).

 3          Second, Officer Warburton and Assistant District Attorney Williams had no affirmative

 4   duty to inquire further as to the status of Wiltshire’s protective order. Wiltshire relies on Lowth

 5   v. Town of Cheektowaga, 82 F.3d 563 (2d Cir. 1996), which observed that “failure to make a

 6   further inquiry when a reasonable person would have done so may be evidence of lack of

 7   probable cause.” Id. at 571 (citation omitted). However, as explained by the district court, a

 8   putative victim’s allegations alone generally suffice to support probable cause to arrest. See

 9   Curley v. Village of Suffern, 268 F.3d 65, 70 (2d Cir. 2001). Williams and Warburton were not

10   required to “explore and eliminate every theoretically plausible claim of innocence before

11   making an arrest.” Id. Wiltshire alleges that he told Warburton that he had not been notified of

12   the protective order; but this was not the type of exculpatory information sufficient to dissipate

13   probable cause. See Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 128 (2d Cir. 1997) (officer

14   was not required to further investigate a suspect’s claim of self defense before executing an

15   arrest); Lowth, 82 F.3d at 572.

16          Moreover, the record does not reflect that the district court overlooked the allegation that

17   Warburton and Williams knew that Wiltshire had not been served with the protective order. The

18   court acknowledged this allegation, but, as discussed supra, properly concluded that probable

19   cause could be established nonetheless based on the victim’s allegation alone.

20          Finally, the district court did not abuse discretion by declining to reconsider the dismissal

21   of claims against the district attorney defendants. The court accurately explained why those

22   defendants were entitled to Eleventh Amendment and prosecutorial immunity.


                                                      3
1          We have considered Wiltshire’s remaining arguments and find them to be without merit.
2
3   Accordingly, we AFFIRM the order of the district court.
4
5                                              FOR THE COURT:
6                                              Catherine O’Hagan Wolfe, Clerk
7
8




                                                  4